McCLELLAN, j.
An esteemed practitioner in this court has very kindly called our attention to the fact that this decision is immediately opposed to the proposition stated in the first headnote, in the report of Witherington v. White, 165 Ala. 316. Having been delivered at this term (April 11th, 1911), Grant v. Nations is still within the control of the court. The court has again fully considered the ruling in question; and thereupon re-affirms the ruling in Grant v. Nations and overrules, in this particular, Witherington v. White, 165 Ala. 316.
D'owdell, C. J., and Anderson, Sayre, and Somerville, JJ., concur.